Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/19 have been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 19, & 20 recite inter alia determining concept-level interpretability of respective units within the model; and identifying units within the model which are both interpretable and sensitive to adversarial attack; and masking at least a portion of the units identified as both interpretable and sensitive to adversarial attack.  The nearest prior art, Rouhani (U.S. Patent Publication 2020/0167471) discloses a related invention for defending a machine learning model against adversarial attack, including at least identifying layers [units] of the model sensitive to attack (e.g. paragraphs 0006, 0027, & 0038), but neither Rouhani nor any other reference discloses determining concept-level interpretability of respective units of the model, let alone combining them to identify and mask units with both properties.  Dependent claims 2-18 follow from claim 1 and are of consequence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, each of which disclose related inventions for defending machine learning models against adversarial attacks: U.S. Patent Publications 2021/0056404 (Goswami), 2020/0038937 (Tedaldi), & 2020/0285952 (Liu); and U.S. Patent 11,205,028 (Albert).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        5/6/2022

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435